—• In two habeas corpus proceedings, the petitioner appeals from (1) so much of a judgment of the Supreme Court, Richmond County (Horowitz, J.), dated January 20, 1983, as failed to grant his application for the immediate release of Leon Schwimmer on parole and (2) a judgment of the same court, dated February 7,1983, which denied his application for a writ. Appeals dismissed, without costs or disbursements. The issues involved have been rendered academic by the decision of the Court of Appeals in Matter of Schwimmer v Hammock (59 NY2d 636). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.